Name: 87/463/EEC: Commission Decision of 12 August 1987 on improving the efficiency of agricultural structures in Belgium pursuant to Council Regulation (EEC) No 797/85 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  Europe
 Date Published: 1987-09-03

 Avis juridique important|31987D046387/463/EEC: Commission Decision of 12 August 1987 on improving the efficiency of agricultural structures in Belgium pursuant to Council Regulation (EEC) No 797/85 (Only the French and Dutch texts are authentic) Official Journal L 252 , 03/09/1987 P. 0023 - 0023*****COMMISSION DECISION of 12 August 1987 on improving the efficiency of agricultural structures in Belgium pursuant to Council Regulation (EEC) No 797/85 (Only the French and Dutch texts are authentic) (87/463/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), and in particular Article 25 thereof, Whereas the Belgian Government notified, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the Ministerial Order of 20 August 1985, as amended by the Ministerial Order of 2 May 1986, granting farmers in less-favoured areas an annual compensatory allowance to offset permanent natural handicaps; Whereas under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether, having regard to the provisions notified, the existing provisions in Belgium for the implementation of Title III of Regulation (EEC) No 797/85 satisfy the conditions for financial contribution by the Community to common measures with the meaning of Article 1 of Regulation (EEC) No 797/85; Whereas the abovementioned Ministerial Order satisfies the conditions and objectives of Regulation (EEC) No 797/85; Whereas the Committee of the European Agricultural Guidance and Guarantee Fund has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Strucure, HAS ADOPTED THIS DECISION: Article 1 The provision existing in Belgium for the implementation of Regulation (EEC) No 797/85, having regard to the Ministerial Order of 20 August 1985, as amended by the Ministerial Order of 2 May 1986, granting farmers in less-favoured areas an annual compensatory allowance to offset permanent natural handicaps, to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 1 of the said Regulation. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 12 August 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1.